Title: To James Madison from James Monroe, 27 June 1816
From: Monroe, James
To: Madison, James


        
          Dear Sir
          Washington June 27. 1816
        
        I return’d here yesterday morning, having been prevented arriving the preceding evening by the rain.
        The case with Algiers is interesting. The sentiments expressd in your letter of the 25th. which I have just receivd, accord in every circumstance, with those of the gentlemen in the admn. here. Anxious to communicate theirs, to you, we had an informal meeting on the subject yesterday, in which the questions, stated in yours, were adverted to, & the opinion the same, that is, that the treaty of the last year ought to be maintained, & its ratification by the Dey demanded, prior to which, no discussion was to be admitted, or claim heard, for reparation for any injury, sustaind by the Dey, by reason of the detention of the brig by Spain. If any gratuity was given afterwards, on that acct., it should be a mere gratuity, not a condition of the ratification. The force already in the mediteranean, augmentd as it will be, by Come Channcey’s 74., will probably be sufficient to secure a complyance with our demands.
        The conduct of Spain is, in this instance, in accord with it, in every other, disrespectful disingenuous and unfriendly. I shall write the letter which you suggest to Mr Onis. In his former letter he intimated that his govt. had decided to give up the brig to Algiers, to prevent any misunderstanding between the UStates & Spain, from motives of friendship to the UStates. Will it not be better to rest the intended one, to him, on that ground, expressing surprise, that the Dey should make demand on us, on that acct.,

especially as we had fulfilled our gratuitous promise, by putting his officers in possession of her at Carthagena? An enquiry may fairly be made of him, consistently with that ground, whether the vessel was given up, or the crew, for any consideration made directly to Spain, not by way of implication against his govt., but to obtain such evidence, as to enable this govt., to rebut any insinuation of the Dey to that effect. If we quarrel with Spain, the more guarded we are, in every step we take, & the more we put her in the wrong the better the effect here and in Europe.
        How will it do, to appoint Mr Poinsett, one of three comrs to manage this business with Algiers? It requires skill, in all its bearings, especially in relation to Spain. The other two to be Mr Shaler & commodore chauncey. There is a small corvette, Mr Crowninshield informs me, which wod. be ready to sail in a fortnight, if you find it necessary, to communicate in haste with Mr Shaler.
        Another case has occurr’d with Spain not less delicate than the preceding. The enclosed papers shew that not less than 25. vessels have turnd cape horn, to take fish in the Pacific, one of which has been seized at Lima by the govt. of the place on the pretext that she wanted a sealetter. Mr Gardner of Nantucket, has been deputed here, by the parties interested, who fear that all the vessels, estimated at ½ a million of Dolrs., will suffer the same fate. The object of his visit is to lay the affair before the govt, & he states, confidentially, that it would be highly gratifying to the parties interested, and have a happy effect on the public feeling in that quarter, if such application, as the govt may decide to make, could be forwarded into that sea by a frigate, & suitable agent. Mr Onis, on application, would probably facilitate the measure, especially as the circumstances attending the case might be explaind to him, which would shew, that if a sea letter be necessary, in any view, the parties were not to blame, as the govt. thought otherwise. Mr Crowninshield says that the Macedonian may be expected back in two or three weeks, & that she might be spard for such service. Should you decide to send a frigate, who would be the agent, to take charge of the business with the provinces where any of these vessels may be seized? Respectfully & sincerely yrs
        
          Jas Monroe
        
      